Exhibit 10.2

EXECUTION VERSION

SUBSEQUENT INVESTMENT WARRANT

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE BEEN ACQUIRED BY THE HOLDER FOR
ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
OF SUCH SECURITIES. NEITHER THE SECURITIES NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) AND ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND COMPLIANCE WITH SUCH STATE
SECURITIES LAWS, IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR
OTHERWISE DISPOSED OF WITHOUT AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/OR COMPLIANCE IS NOT
REQUIRED.

 

No. 2:   August 24, 2007

WARRANT

TO PURCHASE COMMON SHARES

OF

DISTRIBUTED ENERGY SYSTEMS CORP.

1. Issuance of Warrant. FOR VALUE RECEIVED, on and after the date of issuance of
this Warrant, and on the terms and subject to the conditions herein set forth,
the Holder (as defined below) is entitled to purchase from Distributed Energy
Systems Corp., a corporation incorporated under the laws of the State of
Delaware (the “Company”), at any time before 5:00 p.m. New York time on
August 24, 2012 (the “Termination Date”), at a price per share equal to the
Warrant Price (as defined below and subject to adjustment as described below),
the Warrant Stock (as defined below and subject to adjustment as described
below) upon exercise of this warrant (this “Warrant”) pursuant to Section 6
hereof or conversion of this Warrant pursuant to Section 7 hereof.

2. Definitions. As used in this Warrant, the following terms have the
definitions ascribed to them below:

(a) “Business Day” means any day other than a Saturday, Sunday or other day on
which the national or state banks located in the State of New York, the State of
Connecticut or the District of Columbia are authorized to be closed.

(b) “Commencement Date” means Issue Date August 24, 2007.

(c) “Common Shares” means shares of the common stock, par value $0.01 per share,
of the Company.



--------------------------------------------------------------------------------

(d) “Holder” means Perseus Partners VII, L.P., or its successors or assigns.

(e) “Purchase Agreement” means the Securities Purchase Agreement by and between
the Company and Perseus Partners VII, L.P., dated May 10, 2007.

(f) “Warrant Price” means as to each tranche of Warrant Stock, the price set
forth on Schedule 1 to this Warrant adjacent to the Warrant Stock comprising
such tranche, subject to adjustment as described in Section 3 hereof.

(g) “Warrant Stock” means the number of Common Shares set forth in tranches on
Schedule 1 to this Warrant, in each case, subject to adjustment as described in
Section 3 hereof or in accordance with Section 7 hereof.

Any other capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

3. Adjustments and Notices. The Warrant Price and the number of shares of
Warrant Stock shall be subject to adjustment from time to time in accordance
with this Section 3.

(a) Adjustment for Splits and Combinations. If the Company shall at any time or
from time to time after the Commencement Date effect a stock split of the
outstanding Common Shares, the Warrant Price in effect immediately before that
stock split shall be proportionately decreased, and, conversely, if the Company
shall at any time combine the outstanding Common Shares into a smaller number of
shares, the Warrant Price in effect immediately before that combination shall be
proportionately increased. Any adjustment under this Section 3(a) shall become
effective at the close of business on the date the stock split or combination
becomes effective.

(b) Adjustment for Common Shares Dividends and Distributions. If the Company at
any time or from time to time after the Commencement Date issues, or fixes a
record date for the determination of holders of Common Shares entitled to
receive, a dividend or other distribution payable solely in additional Common
Shares, in each such event the Warrant Price that is then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Warrant Price then in effect by a fraction (i) the numerator of which is the
total number of Common Shares issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date, and (ii) the
denominator of which is the sum of the total number of Common Shares issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of Common Shares issuable in
payment of such dividend or distribution; provided, however, that if such record
date is fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefore, the Warrant Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Warrant Price shall be adjusted pursuant to this Section 3(b) to reflect the
actual payment of such dividend or distribution.

(c) Adjustments for Other Dividends and Distributions. If the Company at any
time or from time to time after the Commencement Date issues, or fixes a record
date for the determination of holders of Common Shares entitled to receive, a
dividend or other distribution

 

2



--------------------------------------------------------------------------------

payable in securities of the Company other than Common Shares or other property,
in each such event provision shall be made so that the Holder shall receive upon
exercise or conversion of this Warrant, in addition to the number of Common
Shares receivable hereupon, the amount of securities of the Company or other
property which such Holder would have received had this Warrant been exercised
for or converted into Common Shares on the date of such event and had they
thereafter, during the period from the date of such event to and including the
exercise or conversion date, retained such securities or other property
receivable by them as aforesaid during such period, subject to all other
adjustments called for during such period under this Section 3 with respect to
the rights of the Holders of this Warrant or with respect to such other
securities or other property by their terms. As used herein, the term “other
property” does not include cash.

(d) Adjustment for Reclassification, Exchange and Substitution. If at any time
or from time to time after the Commencement Date, the Common Shares issuable
upon the exercise or conversion of this Warrant is changed into the same or a
different number of shares of any class or series of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets provided for elsewhere in this Section 3), then
in any such event the Holder shall have the right upon the exercise or
conversion of this Warrant to receive the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification
or other change by holders of the number of Common Shares which the Holder of
this Warrant could have received had such Warrant been exercised or converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided in this Warrant or with respect to
such other securities or property by the terms thereof.

(e) Reorganizations. If at any time or from time to time after the Commencement
Date, there is a capital reorganization of the Common Shares (other than a
recapitalization, subdivision, combination, reclassification, exchange or
substitution of shares provided for elsewhere in this Section 3), as a part of
such capital reorganization provision shall be made so that the Holder shall
thereafter be entitled to receive upon exercise or conversion of this Warrant
the number of shares or other securities or property of the Company to which a
holder of the number of Common Shares deliverable upon such exercise or
conversion would have been entitled on such capital reorganization, subject to
adjustment in respect of such securities by their terms. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3 with respect to the rights of the Holder after such capital
reorganization to the end that the provisions of this Section 3 (including
adjustment of the Warrant Price then in effect and the number of shares issuable
upon exercise or conversion of this Warrant) shall be applicable after that
event and be as nearly equivalent as practicable.

(f) Certificate of Adjustment. In each case of an adjustment or readjustment of
the Warrant Price for the number of common Shares or other securities issuable
upon exercise or conversion of this Warrant, the Company, at its own expense,
shall cause its Chief Financial Officer to compute such adjustment or
readjustment in accordance with the provisions of this Warrant and prepare a
certificate showing such adjustment or readjustment, and shall mail such
certificate, by first class mail, postage prepaid, to the Holder at the Holder’s
address as shown in the Company’s books. The certificate shall set forth such
adjustment or readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. No adjustment in the Warrant Price shall be
required to be made unless it would result in an increase or decrease of at
least one cent, but any adjustments not made because of this sentence shall be
carried forward and taken into account in any subsequent adjustment otherwise
required hereunder.

 

3



--------------------------------------------------------------------------------

(g) Adjustment to Number of Shares of Warrant Stock. In the event the Warrant
Price is adjusted under any provision of this Section 3, the number of shares of
Warrant Stock shall be simultaneously adjusted by multiplying the number of
shares of Warrant Stock by a fraction, the numerator of which is the Warrant
Price in effect immediately prior to such adjustment and the denominator of
which is the Warrant Price in effect immediately after such adjustment.

(h) Notices of Record Date. Upon (i) the establishment by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders of such securities who are entitled to receive any dividend or other
distribution, or (ii) any capital reorganization of the Company, any
reclassification or recapitalization of the shares of the Company, any merger or
consolidation of the Company with or into any other Company, or any transfer of
all or substantially all the assets of the Company to any other Person or any
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the Company shall mail to the Holder at least twenty Business Days prior to the
record date specified therein a notice specifying (A) the date on which any such
record is to be taken for the purpose of such dividend or distribution and a
description of such dividend or distribution, (B) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up is expected to become effective, and (C) the date, if
any, that is to be fixed as to when the holders of record of Common Shares (or
other securities) shall be entitled to exchange their Common Shares (or other
securities) for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.

(i) No Impairment. The Company shall not amend its Certificate of Incorporation
or Bylaws or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in carrying out all such
action as may be reasonably necessary or appropriate in order to protect the
rights of the Holder of this Warrant against dilution or other impairment as
provided herein. If the Company takes any action in breach of this Warrant, the
Holder shall be entitled to any and all remedies available at law or in equity.

(j) Fractional Share. No fractional share shall be issuable upon exercise or
conversion of this Warrant and the number of shares to be issued shall be
rounded down to the nearest whole share. If the exercise or conversion of this
Warrant shall result in the issuance of any fractional share, the Company shall
eliminate such fractional share by paying the Holder an amount computed by
multiplying such fraction by the fair market value of a full share.

(k) Other Adjustments. If and whenever the Company shall take any action
affecting or relating to the Warrants, other than any action described in this
Section 3, which in the opinion of the Board would prejudicially affect the
rights of the Holder, the Warrant Price and, if required, the number of Common
Shares to be issued upon exercise or conversion of the

 

4



--------------------------------------------------------------------------------

Warrant will be adjusted by the Board in such manner, if any, and at such time,
as the Board may, in its sole discretion, subject to the approval of any stock
exchange(s) on which the Common Shares are listed and posted for trading,
reasonably determine to be equitable in the circumstances to such Holder.

4. No Shareholder Rights. This Warrant, by itself, as distinguished from any
Common Shares purchased hereunder, shall not entitle its Holder to any of the
rights of a shareholder of the Company.

5. Reservation of Stock. On and after the Commencement Date, the Company shall
at all times reserve and keep available out of its authorized but unissued
Common Shares, solely for the purpose of effecting the exercise or conversion of
this Warrant and all other Warrants, such number of its Common Shares as shall
from time to time be sufficient to effect the exercise or conversion of this
Warrant and all other Warrants; and if at any time the number of authorized but
unissued Common Shares shall not be sufficient to effect the exercise or
conversion of this Warrant and all other Warrants, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued Common Shares to such number of shares as shall be
sufficient for such purpose. Issuance of this Warrant shall constitute full
authority to the Company’s officers who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Warrant Stock issuable upon the exercise or conversion of this Warrant.

6. Exercise of Warrant.

(a) Voluntary Exercise. This Warrant may be exercised as a whole or in part by
the Holder, at any time after the date of issuance of this Warrant and prior to
the termination of this Warrant, by the surrender of this Warrant, together with
the Notice of Exercise and Investment Representation Statement in the forms
attached hereto as Attachments 1 and 2, respectively, duly completed and
executed, and containing a form of signature guarantee reasonably acceptable to
the Company, at the principal office of the Company, specifying the portion of
the Warrant to be exercised and accompanied by payment in full of the Warrant
Price in cash or by bank draft or wire transfer with respect to the shares of
Warrant Stock being purchased. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the Person entitled to receive the
shares of Warrant Stock issuable upon such exercise shall be treated for all
purposes as the holder of such shares of record as of the close of business on
such date. As promptly as practicable after such date, and in any event within
three Business Days, the Company shall issue and deliver to the Person or
persons entitled to receive the same a certificate or certificates for the
number of full shares of Warrant Stock issuable upon such exercise. If this
Warrant shall be exercised for less than the total number of shares of Warrant
Stock then issuable upon exercise, promptly after surrender of this Warrant upon
such exercise, and in any event within three Business Days, the Company will
execute and deliver a new warrant, dated the date hereof, evidencing the right
of the Holder to the balance of this Warrant Stock purchasable hereunder upon
the same terms and conditions set forth in this Warrant.

(b) Payment of Taxes. The Company will pay all transfer taxes or charges that
may be imposed with respect to the issue or delivery of Common Shares upon
exercise or

 

5



--------------------------------------------------------------------------------

conversion of this Warrant, except for any tax or other charge imposed in
connection with any transfer involved in the issue and delivery of Common Shares
in a name other than that in which this Warrant was registered.

7. Conversion. In lieu of exercising this Warrant or any portion of this
Warrant, at any time the Holder of this Warrant shall have the right to convert
this Warrant or any portion of this Warrant into Warrant Stock by the surrender
of this Warrant, together with the written Notice of Conversion and Investment
Representation Statement in the forms attached hereto as Attachments 3 and 2,
respectively, duly completed and executed, and containing a form of signature
guarantee reasonably acceptable to the Company, at the principal office of the
Company, specifying the portion of the Warrant to be converted. The number of
shares of Warrant Stock to be issued to the Holder upon such conversion shall be
computed using the following formula:

X=(P)(Y)(A-B)/A

 

where

   X =    the number of Common Shares to be issued to the Holder for the portion
of the Warrant being converted.    P =    the portion of the Warrant being
converted expressed as a decimal fraction.    Y =    the total number of Common
Shares issuable upon exercise of the Warrant in full.    A =    the fair market
value of one share of Warrant Stock which means the fair market value of the
Warrant Stock as of the last Business Day immediately prior to the date the
Notice of Conversion is received by the Company, as reported in the principal
market for such securities or, if no such market exists, as determined in good
faith by the Company’s Board.    B =    the Warrant Price on the date of
conversion.

Any portion of this Warrant that is converted shall be immediately canceled.
This Warrant or any portion of this Warrant shall be deemed to have been
converted immediately prior to the close of business on the date of its
surrender for conversion as provided above, and the Person entitled to receive
the shares of Warrant Stock issuable upon such conversion shall be treated for
all purposes as the holder of such shares of record as of the close of business
on such date. As promptly as practicable after such date, and in any event
within three Business Days of the conversion, the Company shall issue and
deliver to the Person or Persons entitled to receive the same a certificate or
certificates for the number of full shares of Warrant Stock issuable upon such
conversion. If the Warrant shall be converted for less than the total number of
shares of Warrant Stock then issuable upon conversion, promptly after surrender
of the Warrant upon such conversion, the Company will execute and deliver a new
warrant, dated the date of this Warrant, evidencing the right of the Holder to
the balance of the Warrant Stock purchasable hereunder upon the same terms and
conditions set forth in this Warrant. If this Warrant is converted, as a whole
or in part, after the occurrence of an event as to which Section 3(c) is
applicable, the Holder shall receive the consideration contemplated by
Section 3(c) in lieu of Common Shares.

 

6



--------------------------------------------------------------------------------

8. Transfer of Warrant. This Warrant may be transferred or assigned by the
Holder hereof as a whole or in part, provided that the transferor provides, at
the Company’s request, an opinion of counsel or other evidence reasonably
satisfactory to the Company that such transfer does not require registration
under the Securities Act or any similar requirement under the securities law
applicable with respect to any other applicable jurisdiction.

9. Termination. This Warrant shall terminate at 5:00 p.m. New York time on the
Termination Date.

10. Governing Law; Jury Waiver. This Warrant and all actions arising out of or
in connection with this Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of laws
provisions of the State of New York or of any other state. IN THE EVENT OF ANY
DISPUTE AMONG OR BETWEEN ANY OF THE PARTIES TO THIS WARRANT ARISING OUT OF THE
TERMS OF THIS WARRANT, THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION
OF THE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
RESOLUTION OF SUCH DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION
OR SEEK TO TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY OTHER
JURISDICTION. THE COMPANY AND THE HOLDER AGREE TO ACCEPT SERVICE OF PROCESS
PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 11. THE PARTIES HERETO WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS WARRANT.

11. Miscellaneous; Notices. The headings in this Warrant are for purposes of
convenience and reference only, and shall not be deemed to constitute a part
hereof. Neither this Warrant nor any term of this Warrant may be changed or
waived except by an instrument in writing signed by the Company and the Holder
of this Warrant. All notices and other communications from the Company to the
Holder of this Warrant shall be delivered personally, by facsimile or mailed via
overnight courier, to the address, facsimile number furnished to the Company in
writing by the last Holder of this Warrant who shall have furnished an address
or facsimile number to the Company in writing. If such communication is
delivered by facsimile, delivery shall be deemed given once the Holder receives
a receipt confirmation, and if mailed via overnight courier delivery shall be
deemed given on the next Business Day thereafter.

 

7



--------------------------------------------------------------------------------

ISSUED: August 24, 2007

 

DISTRIBUTED ENERGY SYSTEMS CORP.

By:

 

/s/ Peter J. Tallian

Name:

  Peter J. Tallian

Title:

  CFO

 

8



--------------------------------------------------------------------------------

Schedule 1

 

Number of Shares1

 

Exercise Price Per Share

1,989,629

  $0.80

6,600,000

  $1.00

6,600,000

  $1.50

6,600,000

  $2.00

6,600,000

  $2.50

6,600,000

  $3.00

--------------------------------------------------------------------------------

1

To be adjusted proportionately to reflect any stock splits, reverse stock
splits, stock dividends or other recapitalization transactions occurring after
the date of execution of the Purchase Agreement and the issuance of this
Warrant.

 

Schedule 1-1



--------------------------------------------------------------------------------

Attachment 1

NOTICE OF EXERCISE

TO: Distributed Energy Systems Corp.

1. The undersigned hereby elects to purchase
                                         shares of the Warrant Stock of
Distributed Energy Systems Corp. pursuant to the terms of the attached Warrant,
and tenders herewith payment of the purchase price in full.

2. Please issue a certificate or certificates representing said shares of
Warrant Stock in the name of the undersigned or in such other name as is
specified below:

 

 

 

    (Name)    

 

    (Address)  

 

 

    

 

(Date)

     (Name of Warrant Holder)      By:  

 

    

Title:

 

 

 

Attachment 1-1



--------------------------------------------------------------------------------

Attachment 2

INVESTMENT REPRESENTATION STATEMENT

Common Shares

(as defined in the attached Warrant) of

Distributed Energy Systems Corp.

In connection with the purchase of the above-listed securities, the undersigned
hereby represents to Distributed Energy Systems Corp. (the “Company”) as
follows:

(a) The securities to be received upon the exercise of the Warrant (the
“Securities”) will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling, granting
participation in or otherwise distributing the same, but subject, nevertheless,
to any requirement of law that the disposition of its property shall at all
times be within its control. By executing this statement, the undersigned
further represents that it does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer, or grant participation to such
Person or to any third person, with respect to any Securities issuable upon
exercise of the Warrant.

(b) The undersigned understands that the Securities issuable upon exercise of
the Warrant at the time of issuance may not be registered under the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state securities
laws, on the ground that the issuance of such securities is exempt pursuant to
Section 4(2) of the Securities Act and state law exemptions relating to offers
and sales not by means of a public offering, and that the Company’s reliance on
such exemptions is predicated on the undersigned’s representations set forth
herein.

(c) The undersigned agrees that in no event will it make a disposition of any
Securities acquired upon the exercise of the Warrant unless and until (i) it
shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition and (ii) it shall have furnished the Company with an
opinion of counsel or other evidence reasonably satisfactory to the Company and
Company’s counsel to the effect that (A) appropriate action necessary for
compliance with the Securities Act and any applicable state securities laws has
been taken or an exemption from the registration requirements of the Securities
Act and such laws is available and (B) the proposed transfer will not violate
any of said laws.

(d) The undersigned acknowledges that an investment in the Company is highly
speculative and represents that it is able to fend for itself in the
transactions contemplated by this statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability to bear the economic risks
(including the risk of a total loss) of its investment. The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been
asked by it satisfactorily answered by the Company. The undersigned represents
that it is an “accredited investor” within the meaning of Regulation D of the
Securities Act.

 

Attachment 2-1



--------------------------------------------------------------------------------

(e) The undersigned acknowledges that the Securities issuable upon exercise or
conversion of the Warrant must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The undersigned is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold from the Company or any affiliate of the Company, the sale
being through a “broker’s transaction” or in transactions directly with a
“market maker” (as provided by Rule 144(f)) and the number of shares being sold
during any three month period not exceeding specified limitations.

Dated:                     

 

 

(Typed or Printed Name)

By:

 

 

 

(Signature)

 

(Title)

 

Attachment 2-2



--------------------------------------------------------------------------------

Attachment 3

NOTICE OF CONVERSION

TO: Distributed Energy Systems Corp.

1. The undersigned hereby elects to acquire
                                         Common Shares of Distributed Energy
Systems Corp. pursuant to the terms of the attached Warrant, by conversion of
                     percent (     %) of the Warrant.

2. Please issue a certificate or certificates representing said shares of Common
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

 

    (Name)    

 

    (Address)  

 

 

    

 

(Date)

     (Name of Warrant Holder)      By:  

 

    

Title:

 

 

       (Title and signature of authorized person)

 

Attachment 3-1